Citation Nr: 0808611	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-11 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1965 to 
October 1968 and from September 1970 to March 1988, including 
service in Vietnam.  He was awarded the Combat Infantry 
Badge, among other decorations.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
August 2004.  A statement of the case was issued in March 
2005, and a substantive appeal was received in April 2005.  
The veteran testified at a personal hearing at the RO in 
January 2007.  A transcript is of record.  


FINDING OF FACT

Lumbar degenerative disc disease and lumbar stenosis is 
related to service.


CONCLUSION OF LAW

Lumbar degenerative disc disease and lumbar stenosis was 
incurred in service.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection for low back disability.  In a notice of 
disagreement received in August 2005 and in a substantive 
appeal received in April 2005, the veteran maintains that his 
low back disability occurred in service as a member of 
airborne infantry in which he parachuted out of airplanes and 
traveled on foot a couple of miles hauling around 75 pound to 
100 pound packs on his back.  In addition, he notes in 
testimony provided in January 2007 before a Decision Review 
Officer (DRO) that he fell off a roof while in service.        

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As an initial matter, the Board notes that in a statement 
received in September 2004 and in testimony provided at a DRO 
hearing in January 2007, the veteran stated that service 
medical records from November 1965 to 1972 are missing from 
the claims file.  The Board further notes that even if the 
veteran's service medical records do not contain any 
documentation of any low back disability during service, if 
the VA has determined that the veteran did engage in combat 
(as it is determined here), then the provisions of 38 
U.S.C.A. § 1154(b) are applicable.  In other words, the 
veteran's assertions regarding the combat-related low back 
disability will be accepted despite the lack of supporting 
documentation in service medical records if consistent with 
the circumstances, conditions, or hardships of such service.  

However, there is back disability noted in service medical 
records.  There was an impression of back strain in February 
1972.  In March 1972, the veteran denied any history of back 
pain except for a strain he had two months prior; and it was 
noted that the veteran possibly could have occult latent disc 
problem but no history of trauma or pain in the back.  The 
plan was to get x-rays of the lumbosacral spine and blood 
work with the veteran returning in three weeks; however, the 
results from such testing are not of record and it is unclear 
to the Board whether actual tests had been conducted and are 
just not available.  

Service medical records additionally show that he complained 
of back ache in October 1972.  However, March 1987 and 
December 1987 reports of medical examination shows that the 
veteran's spine was clinically evaluated as normal.  In his 
contemporaneous medical history for his December 1987 
retirement examination, the veteran checked the appropriate 
box to deny any recurrent back pain and did not indicate 
whether he had any back disability; however, the Board does 
acknowledge notes written by the medical examiner: "Period 
of unconsciousness 1981-1982 after fall from roof."  
(Emphasis added).    

Post service medical records show a current diagnosis of and 
treatments for back disability.  Various medical records from 
William Beaumont Army Medical Center show that the veteran 
was seen for back pain on two occasions in August 1990.  On 
the first occasion, he was seen for low back pain that had 
been bothering him for three days; and on the second 
occasion, it was noted that there was low back pain from an 
on-the-job injury.  The veteran was later seen in February 
2002; diagnosed with degenerative disc disease in the L4-L5 
area and L5- S1 in October 2002; diagnosed with degenerative 
disc disease in September 2002; and underwent surgery in 
April 2005.  Various VA medical records from December 1988 to 
June 2006 show that the veteran was seen for low back pain.

Operative procedure reports from Surgical Center of El Paso 
from February 2003 and March 2003 show that the veteran 
underwent lumbar epidural steroid injections under 
fluoroscopy.  

When the veteran was afforded a VA examination in December 
2004, the VA examiner diagnosed episodic back strain 
secondary to mild degenerative disc disease at the level of 
L5-S1 with associated herniated nucleus pulposus at L5-S1 
with evidence of left lower extremity radioculopathy, 
episodic, found.  

In February 2005, the VA examiner from the December 2004 VA 
examination reviewed the veteran's entire claims file and 
opined that the veteran's current low back disability is less 
likely than not related to his service.  The examiner based 
the opinion on findings from the December 2004 VA examination 
and on a review of the veteran's claims file.  The examiner 
acknowledged a 1972 service medical record in which the 
veteran was evaluated by an orthopedic physician and the 
veteran did not complain of back pain at the time.  The 
examiner further stated that there was no more evidence of 
back pain until 1986 when it was noted that right leg 
numbness that is a characteristic classic sign for meralgia 
paresthetica was not due to any other condition.  The 
examiner noted that the veteran denied chronic low back pain 
on his 1988 exit examination.
 
The veteran then submitted a November 2005 letter from the 
Chief of Neurosurgery Service at William Beaumont Army 
Medical Center in El Paso, Texas.  The neurologist stated 
that he had treated the veteran with surgery earlier in 2005 
and noted that he had reviewed the veteran's medical 
documents.  He stated that he specifically reviewed December 
1971 and January 1972 records that documented the veteran's 
complaints of pain in legs dull with prolonged standing and 
pain in both legs with buckling weakness without exercise; a 
January 1972 orthopedic consultation documenting a possible 
"occult latent disc problem" and plans of lumbosacral x-
rays; a July 1986 screening note documenting the veteran's 
complaint of loss of feeling in his right leg for one year; 
and a December 1987 notation of numbness in the veteran's 
right upper leg since 1966 with a notation "cause unknown" 
on an exit physical.  Also noted was a December 1988  VA 
medical record with an assessment of low back pain; a July 
1990 assessment noting "low back pain, on-the-job injury"; 
and an August 1990 visit for low back pain.  The neurologist 
stated that he had no doubt that the complaints are all 
related and consistent with the findings he noted before the 
veteran's April 2005 operation.  He continued: "Caretakers' 
failure to provide high quality documentation of examinations 
or diligent evaluation of a likely progressing lumbar disc 
problem . . . is not surprising given the technologies 
available during the mentioned dates."  He opined that the 
veteran's "lumbar spondylosis and progressive spinal 
stenosis began with leg numbness and weakness symptoms as 
long ago as 1971 and progressed continuously until he 
presented with severe lumbar stenosis in 2005."  The 
neurologist concluded his letter stating that he was certain 
that the veteran's back disability dated back to the 
veteran's period of enlistment in service.    

A December 2005 Magnetic Resonance Imaging (MRI) of the 
lumbar spine showed an impression of status post multilevel 
laminectomies from L3 through S1; and at L3-4 there appeared 
to be a left paracentral disc protrusion/extrusion and 
persistent canal stenosis due to facet changes.  

In an August 2006 medical record from El Paso Orthopaedic 
Surgery Group and Center for Sports Medicine, the veteran was 
seen for complaints of back pain.  After physical examination 
of the veteran, Terren D. Klein, M.D. diagnosed lumbar 
degenerative disc disease at L5-S1.  Dr. Klein continued that 
by all accounts of the veteran's history and reviewing of his 
records, it appears that the veteran's current complaints are 
a continuation of the veteran's preexisting problems, which 
Dr. Klein stated "seem to be service related."  

Overall, there is competent evidence from the Chief of 
Neurosurgery Service at William Beaumont Army Medical Center 
and from Dr. Klein that support a finding that it is at least 
as likely as not that the veteran's degenerative disc disease 
and lumbar stenosis is related to service.  Service 
connection is therefore warranted.  38 U.S.C.A. § 5107(b)
  
There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).




ORDER

Entitlement to service connection for degenerative disc 
disease and lumbar stenosis is warranted.  The appeal is 
granted. 






______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


